Title: To Thomas Jefferson from George Loyall, 14 February 1826
From: Loyall, George
To: Jefferson, Thomas

Dear Sir;Richd (House Delegates) 14. Febry 1826I snatch a moment, amid the hastle of this scene, to offer my condolence in the melancholy event which has recently occurred in your family, and my sorrow at the tidings of your ill health. I pray you, do not suffer any information which may reach you of what occurs here, to add another pang to your sufferings. The role of the House, upon the question of leave to bring in the Bill granting you permission to dispose of your property by Lottery was, in a great measure, the result of misconception It is gradually disappearing, and I have little, or no doubt of the passage of the Bill, and by a strong MajorityI certainly would have taken the pleasure of writing to you, at an earlier moment, but for my extreme anxiety in doing so—to  have assured you of the certainty of our successIn great haste—I am, with the highest considerationMost truly, YrsGeo: Loyall